                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

BRANDON LEE SCHIRO                                                     PLAINTIFF

v.                                                 CAUSE NO. 1:18CV39-LG-RHW

LT. LISA WAYNE, et al.                                              DEFENDANTS

            ORDER ADOPTING REPORT AND RECOMMENDATION
            AND GRANTING MOTION FOR SUMMARY JUDGMENT

      For the reasons stated in the [62] Report and Recommendation entered by

Magistrate Judge Robert H. Walker on June 5, 2019, and after an independent

review of the record, a de novo determination of the issues, consideration of the

plaintiff’s [63] Objection to the Report and Recommendation and the defendants’

[64, 65] Responses to the Objection, and having determined that the findings are

correct under applicable law,

      IT IS ORDERED AND ADJUDGED that the [62] Report and

Recommendation is ADOPTED as the opinion of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [51, 55] Motions

for Summary Judgment filed by the defendants are GRANTED. This lawsuit is

DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative

remedies.

      SO ORDERED AND ADJUDGED this the 9th day of July, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
